DETAILED ACTION
Election/Restrictions
Election
This application contains claims directed to the following patentably distinct species:

Species A, corresponding to the specific structure shown in Fig. 2.  Particular structural elements and arrangement is shown below.

    PNG
    media_image1.png
    496
    714
    media_image1.png
    Greyscale

 
Species B, corresponding to the specific structure shown in Fig. 16.  Particular structural elements and arrangement is shown below.

    PNG
    media_image2.png
    398
    717
    media_image2.png
    Greyscale

Species C, corresponding to the specific structure shown in Fig. 16.  Particular structural elements and arrangement is shown below.

    PNG
    media_image3.png
    381
    683
    media_image3.png
    Greyscale

Species D, corresponding to the specific structure shown in Fig. 19.  Particular structural elements and arrangement is shown below.

    PNG
    media_image4.png
    405
    691
    media_image4.png
    Greyscale

Species E, corresponding to the specific structure shown in Fig. 20.  Particular structural elements and arrangement is shown below.

    PNG
    media_image5.png
    396
    697
    media_image5.png
    Greyscale

Species F, corresponding to the specific structure shown in Fig. 21.  Particular structural elements and arrangement is shown below.

    PNG
    media_image6.png
    387
    694
    media_image6.png
    Greyscale

Species G, corresponding to the specific structure shown in Fig. 23.  Particular structural elements and arrangement is shown below.

    PNG
    media_image7.png
    396
    678
    media_image7.png
    Greyscale

Species H, corresponding to the specific structure shown in Fig. 27.  Particular structural elements and arrangement is shown below.

    PNG
    media_image8.png
    523
    701
    media_image8.png
    Greyscale

Species I, corresponding to the specific structure shown in Fig. 28.  Particular structural elements and arrangement is shown below.

    PNG
    media_image9.png
    496
    686
    media_image9.png
    Greyscale

Species J, corresponding to the specific structure shown in Fig. 33.  Particular structural elements and arrangement is shown below.

    PNG
    media_image10.png
    411
    648
    media_image10.png
    Greyscale


Species 1, corresponding to the specific structure shown in Fig. 6-7.  Particular structural elements and arrangement is shown below.

    PNG
    media_image11.png
    306
    637
    media_image11.png
    Greyscale

Species 2, corresponding to the specific structure shown in Fig. 10.  Particular structural elements and arrangement is shown below.

    PNG
    media_image12.png
    302
    627
    media_image12.png
    Greyscale


Species 3, corresponding to the specific structure shown in Fig. 13-14.  Particular structural elements and arrangement is shown below.

    PNG
    media_image13.png
    523
    607
    media_image13.png
    Greyscale



The species are independent or distinct as shown above.  These differing Species are all structurally distinct.  In addition, these specific species are not obvious variants of each other based on the current record.  Species A-J with 1-3 represent a specific combination to arrive at a distinct antenna.   The Species are identified as A-J by 1-3 different distinct combinations, represented by A1, A2, … , J3.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claim 1 appears to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 

The search for one of the Species above is not likely to act as a search for a different one of the respective Species above.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04.  Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K KIM whose telephone number is (571)272-2870.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JAE K KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        


/GRAHAM P SMITH/Primary Examiner, Art Unit 2845